                                                        1   LOUIS M. BUBALA III, ESQ.
                                                            Nevada Bar No. 8974
                                                        2   KAEMPFER CROWELL
                                                            50 W. Liberty Street, Suite 700
                                                        3   Reno, Nevada 89501
                                                            Telephone: (775) 852-3900
                                                        4   Facsimile: (775) 327-2011
                                                            Email: lbubala@kcnvlaw.com
                                                        5
                                                            Attorneys for Plaintiffs Paul R. Haderer
                                                        6   and Alissa L. Haderer

                                                        7                                       UNITED STATES DISTRICT COURT

                                                        8                                             DISTRICT OF NEVADA

                                                        9   PAUL R. HADERER and ALISSA L.                            Case No.: 3:18-cv-00556-RCJ-WGC
                                                            HADERER,
                                                       10                         Plaintiffs,
                                                                                                                     STIPULATION AND ORDER FOR
                                                       11   v.                                                       ADDITIONAL TIME TO RESPOND
                                                            HEADWATER COMPANIES, LLC,                                TO THE COMPLAINT
                                                       12                                                            (Second Request)
                                                                                  Defendant.
                                                       13

                                                       14               Plaintiffs Paul R. Haderer and Alissa L. Haderer and Defendant Headwater Companies,

                                                       15   LLC jointly stipulate as contained herein:

                                                       16               1.        Plaintiffs filed this action on November 26, 2018, and a summons was issued the

                                                       17   following day (ECF Doc. #1, #2). Plaintiffs served Defendant on November 30, 2018 (ECF Doc.

                                                       18   #4). Its response to the complaint is due twenty-one (21) days after the date of service, that is, on

                                                       19   or before December 21, 2018. Fed. R. Civ. P. 12(b).

                                                       20               2.        Counsel for the parties have been in discussions in an attempt to resolve the case.

                                                       21   In conjunction with their discussions, the Court previously granted the parties request to extend
                   50 West Liberty Street, Suite 700




                                                       22   (the first request) the time for Defendant to respond to the complaint to January 22, 2019 (ECF
KAEMPFER CROWELL

                       Reno, Nevada 89501




                                                       23   Doc. #5, #8). Fed. R. Civ. 6(b)(1)(B). The parties have made progress regarding discussions in

                                                       24   resolve their disputes, but the discussions are ongoing. Therefore, the parties agree and request


                                                            2261000.1 [18616.1]
                                                                                                                                                         Page 1 of 2
                                                        1   Court approval to extend the time for Defendant to respond to the complaint for an additional 31

                                                        2   days, to February 22, 2019.

                                                        3               3.        This is the second request for additional time to respond to the complaint. LR IA 6-

                                                        4   1(a). The extension, combined with the first extension, seeks an combined additional 63 days to

                                                        5   respond to the complaint beyond the original deadline to respond under Rule 12.

                                                        6               4.        The parties make the request based on their good faith attempt to resolve their

                                                        7   dispute through negotiations prior to responding to the complaint.

                                                        8               5.        Therefore, the parties request the Court grant the current proposed extension to

                                                        9   respond to the complaint.

                                                       10               DATED on this 18th day of January, 2019.

                                                       11                                                       KAEMPFER CROWELL

                                                       12                                                       By: /s/ Louis M. Bubala III
                                                                                                                      LOUIS M. BUBALA III
                                                       13                                                       Counsel to Plaintiffs

                                                       14
                                                                        DATED on this 18th day of January, 2019.
                                                       15                                                       McDONALD CARANO LLP
                                                       16
                                                                                                                By:    /s/ Pat Lundvall
                                                                                                                       PAT LUNDVALL, SBN 3761
                                                       17
                                                                                                                2300 West Sahara Avenue, Suite 1200
                                                                                                                Las Vegas, Nevada 89102
                                                       18
                                                                                                                Tel: 702.873.4100
                                                                                                                Counsel to Defendant
                                                       19
                                                                                                                ORDER
                                                       20
                                                                        IT IS SO ORDERED.
                                                       21
                   50 West Liberty Street, Suite 700




                                                                                                                By:
                                                       22
KAEMPFER CROWELL

                       Reno, Nevada 89501




                                                                                                                      UNITED STATES MAGISTRATE JUDGE
                                                       23
                                                                                                                DATED:       January 22, 2019
                                                       24


                                                            2261000.1 [18616.1]
                                                                                                                                                          Page 2 of 2
